ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-6, 10-11, 22-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Common downhole tools such as bottom hole assemblies, whipstocks, cleaning tools, and their accompanying anchors, centralizers, and actuation systems are very well-known in the art of wellbore operations. Representative art which appears close to the claimed inventions includes Holloway et al. (US 20160305219), Carmichael et al. (US 6152221), Rios et al. (US 20060207771), Osaland (US 20140150822), Honekamp (US 20150027708), Bennet et al. (US 20150275605), Grigor et al. (US 20130168151), and Hulsewe (US 20180209233). Holloway discloses the general principle of a bottom hole assembly connected to a whipstock and a cleaning tool. Carmichael discloses general arrangements of cleaning tools. Rios discloses that a downhole tool has an anchor and slip. Osaland discloses that a plurality of cleaning elements can be threadedly attached. Honekamp discloses orienting a whipstock before setting an anchor. Bennet discloses that cleaning a portion of the wall comprises reciprocating the cleaning tool. Grigor and Hulsewe disclose releasably connecting a whipstock to a milling tool. Thus, this art discloses, alone or in combination, many of the variously claimed structure and structural attachments. However, this art fails to disclose or fairly suggest the specifically combined structure as being claimed in the instant application. Although it could be argued that the individual structure is known in the art and thus, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/26/2021